Citation Nr: 0725343	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
tuberculosis, currently rated as noncompensable.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for an anxiety 
disorder.

8.  Entitlement to service connection for depression.


9.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to herbicides.

10.  Entitlement to service connection for stenosis of 
carotid artery.

11.  Entitlement to service connection for shortness of 
breath.

12.  Entitlement to service connection for an eye condition.


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
and J. R. testified at a Board hearing at the RO in July 
2006.




FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as pulmonary tuberculosis, is not productive 
of any curren residuals.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran does not have a current diagnosis of a memory 
loss disability.

4.  There is no clinical evidence or opinion of record 
indicating the veteran currently has diabetes mellitus that 
is due to his service in the military.

5.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hearing loss that is due 
to his service in the military.

6.  There is no clinical evidence or opinion of record 
indicating the veteran currently has tinnitus that is due to 
his service in the military.

7.  There is no clinical evidence or opinion of record 
indicating the veteran currently has anxiety that is due to 
his service in the military.

8.  There is no clinical evidence or opinion of record 
indicating the veteran currently has depression that is due 
to his service in the military.

9.  There is no clinical evidence or opinion of record 
indicating the veteran currently has coronary artery disease 
that is due to his service in the military.

10.  There is no clinical evidence or opinion of record 
indicating the veteran currently has stenosis of the carotid 
artery due to his service in the military.

11.  There is no clinical evidence or opinion of record 
indicating the veteran currently has shortness of breath due 
to his service in the military.

12.  A refractive error of the eye is not a disability for 
purposes of VA compensation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.97, Diagnostic Code 
6731 (2006).

2.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

3.  Memory loss was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active military service nor is it presumed to 
have been incurred during active duty service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  Hearing loss was not incurred or aggravated during the 
veteran's active duty service nor is it presumed to have been 
incurred during active duty service.  38 U.S.C.A. §§ 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

6.  Tinnitus was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  An anxiety disorder was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

8.  Depression was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

9.  Coronary artery disease was not incurred or aggravated 
during the veteran's active military service nor is it 
presumed to have been incurred during active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

10.  Stenosis of the carotid artery was not incurred or 
aggravated during the veteran's active military service nor 
is it presumed to have been incurred during active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

11.  Shortness of breath was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

12.  Service connection for an eye disability due to 
refractive error is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claim and 
increased ratings claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  The Board notes that the notice as 
to the evidence needed to substantiate earlier effective date 
claims was not provided.  As such, notice was defective as to 
this element.  The Board notes that the veteran, however, has 
not been prejudiced from this error because the denial of the 
claims in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private treatment records, and VA treatment records.  The 
Board acknowledges that the veteran has not been afforded VA 
examinations with respect to his multiple service connection 
claims.  In considering whether an examination is necessary, 
VA must determine whether the evidence shows that the 
claimant has a current disability, or has persistent or 
recurrent symptoms of a disability, and whether the evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service.  See 38 U.S.C.A. § 
5103A(d).  The Court addressed this issue in Duenas v. 
Principi, 18 Vet. App. 512 (2004).  There, the Court held 
that where no "reasonable possibility" exists that a medical 
examination would aid the veteran in substantiating a claim, 
VA need not provide an examination with respect to that 
claim.  In this case, as explained below, the evidence does 
not support the finding that the veteran had an in-service 
incident, injury or disease with respect to any of his 
service connection claims.  The veteran's service medical 
records are devoid of reference to diabetes mellitus, 
coronary artery disease, bilaterally hearing loss, tinnitus, 
PTSD, anxiety, depression, an eye condition, memory loss, or 
stenosis of the carotid artery.  A VA examination with a 
review of the c-file would not change this fact.  The 
veteran's service medical records do show complaints of 
shortness of breath, but, as explained below, the veteran's 
current shortness of breath has been attributed to his 
nonservice-connected coronary artery disease.  In the absence 
of an in-service incident, injury or disease, obtaining a 
medical nexus opinion would be a useless exercise.  

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of an in-service incident, injury or 
disease, including acoustic trauma.  As such, the Board finds 
that VA examinations would not aid in substantiating the 
veteran's service connection claims.  With respect to the 
veteran's increased rating claim, the Board notes that the 
veteran has been afforded a VA examination.  As such, the 
Board finds that the record as it stands now includes 
sufficient medical evidence to decide the claims at hand and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis 

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected inactive pulmonary 
tuberculosis has been evaluated under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6731, for tuberculosis, 
pulmonary, chronic, active.  That diagnostic code provides 
that depending on the specific findings, inactive pulmonary 
tuberculosis is to be rated as the residuals of interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis (DC 
6600).  Thoracoplasty is to be rated as removal of the ribs 
under DC 5297.  A note to this diagnostic code provides that 
a mandatory examination will be requested immediately 
following notification that active tuberculosis evaluated 
under DC 6730 has become inactive, and that any change in 
evaluation will be carried out under the provisions of 38 
C.F.R. § 3.105(e) (involving reductions in rating).

Under to 38 C.F.R. § 4.97, the general rating formulas for 
evaluating interstitial, restrictive, and obstructive lung 
disease use the results of pulmonary function testing (PFT) 
and specifically the Forced Expiratory Volume in one second 
(FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 
1/FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), in terms of 
percentages of predicted, for evaluations from 10 percent to 
100 percent, although the values (of FEV-1, FEV-1/FVC, and 
DLCO (SB)) vary for each level of disability (i.e., 10, 30, 
60, and 100 percent) as to each type of lung disease (i.e., 
whether interstitial, restrictive, and obstructive).

In this case, the veteran has been diagnosed as having, 
primarily, chronic obstructive pulmonary disease, and hence 
consideration of DC 6600 for chronic bronchitis is warranted.  
As indicated below, DC 6600 provides for the evaluation of 
PFT testing results according to the general rating formula 
for obstructive lung disease -- with the consideration of 
specific additional factors that will warrant either a 60 or 
100 percent evaluation as well.  Under DC 6600, a 10 percent 
is warranted where there is a FEV-1 of 71-80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted.  A 30 percent rating is warranted 
when there is a FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted when there is a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
a maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
by FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 
15ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a requirement of outpatient 
oxygen therapy.

The relevant medical evidence of record includes a June 2001 
VA fee-basis examination report which shows that the veteran 
complained of dyspnea on exertion but reported that he only 
used his metered-dose inhaler about once week.  The examiner 
noted that the veteran had coronary artery disease and stated 
that he suspected that most of the veteran's shortness of 
breath was from the coronary artery disease and not the lung 
disease as the veteran's pulmonary function testing from two 
years prior was fairly normal.  

On examination, the veteran had no signs of restrictive lung 
disease.  The veteran underwent chest x-rays, pulmonary 
function testing, and an echocardiogram.  The echocardiogram 
showed an ejection fraction of 55% and the examiner stated 
that the decreased ejection fraction was the likely reason 
for the veteran's increased dyspnea.  Chest x-ray showed 
scarring consistent with prior tuberculosis but expressly 
ruled out any evidence of current active tuberculosis.  
Pulmonary function testing showed FEV-1 of 61 percent 
predicted; FEV-1/FVC of 72, and DLCO of 71%.

Although the pulmonary function testing reveal results 
consistent with either a 10 or 30 percent disability rating 
under Diagnostic Code 6600, the Board notes that the examiner 
clearly stated in the June 2001 examination report that the 
pulmonary restriction shown on the pulmonary function testing 
is directly attributable to the veteran's coronary artery 
disease, for which the veteran is not service connected.  
There are no contrary medical opinions of record and there is 
no other medical evidence of record which attributes any 
current decreased pulmonary function to the veteran's 
service-connected inactive pulmonary tuberculosis.  As such, 
the Board finds that a compensable disability rating for the 
veteran's service-connected inactive pulmonary tuberculosis 
is not warranted at this time.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hearing loss, diabetes mellitus, arteriosclerosis and 
coronary artery disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board initially notes that on his January 2006 
substantive appeal, the veteran claims that all of his 
currently alleged disabilities are the result of exposure to 
"Agent Orange" during his active military service in Korea.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

However, in the instant case, the veteran's service records 
reflect that the veteran was not stationed in Korea during 
the period of April 1968 to July 1969 when Agent Orange was 
used.  Personnel records showed that the veteran was 
stationed in Korea from August 1959 to August 1960, almost 
eight years prior to the time period when Agent Orange was 
found to be used in Korea.  Thus, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  

PTSD and Memory Loss

Turning first to the issues of entitlement to service 
connection for PTSD and memory loss, the Board notes that the 
veteran's service medical records are devoid of reference to 
PTSD or memory loss.  In fact, on his July 1960 separation 
examination report, the veteran denied experiencing any loss 
of memory, amnesia, depression, excessive worry, or nervous 
trouble of any sort.  On clinical evaluation in July 1960, 
the veteran's psychiatric status was determined to be normal.  

Additionally, the Board notes that current medical records 
for the veteran fail to demonstrate any diagnosis of PTSD or 
a memory loss disability.  The current medical records show 
multiple instances of treatment of psychiatric complaints, 
but there is no evidence of a diagnosis of PTSD or a memory 
loss disability.  In May 2005, the veteran was screened for 
PTSD and the veteran denied having any stressful event 
related to his military service that resulted in current 
psychiatric symptoms.  In short, the evidence of record shows 
no currently diagnosed PTSD or memory loss disability.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Diabetes Mellitus, Hearing Loss, Tinnitus, Anxiety, 
Depression

The veteran's current medical records show diagnoses and 
complaints of diabetes mellitus, hearing loss, tinnitus, 
anxiety and depression, with the earliest evidence of these 
complaints sometime in the 1990s.  The veteran's service 
medical records, however, show no complaints of any of these 
disorders.  Moreover, the veteran's July 1960 separation 
examination report shows that he denied ear trouble, 
depression, excessive worry or nervous trouble of any sort.  
Additionally, on clinical evaluation in July 1960, the 
veteran's hearing was within normal limits, his blood sugars 
were negative for abnormalities, and his psychiatric system 
was found to be within normal limits.  Finally, the Board 
notes that the post-service medical evidence does not 
demonstrate any manifestation of diabetes mellitus or hearing 
loss within one year of discharge from active duty service.

At this point, the Board acknowledges that the lack of any 
evidence that the veteran exhibited hearing loss during 
service is not fatal to his claim for entitlement to service 
connection for hearing loss.  The laws and regulations do not 
require inservice complaints of or treatment for hearing loss 
in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  

Instead, as noted by the United States Court of Appeals for 
Veterans Claims (Court): [W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post- service 
test results meeting the criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet.App. 155, 159 
(1993) (quoting from a brief of the VA Secretary).

In the current case, although the veteran appears to have 
testified at his July 2006 hearing that he was exposed to 
loud noises from gunfire on the DMZ in Korea, the veteran's 
service personnel records show that he was a clerk typist in 
Korea.  Additionally, during a February 1999 audiological 
evaluation, the veteran reported a past history of 
occupational noise exposure operating garbage trucks 
subsequent to discharge from active duty service and reported 
no noise exposure during active duty service.  As such, the 
Board does not find that the veteran experienced significant 
noise exposure during active duty service. 

The Board acknowledges the veteran's contentions that he 
believes these current disabilities are related to his active 
duty service; however, opinions regarding medical causation 
require medical skills and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To this end, 
the Board notes that there is no competent medical evidence 
of record which relates the veteran's current complaints 
and/or diagnoses of diabetes mellitus, hearing loss, 
tinnitus, anxiety and depression to any aspect of his active 
duty service.  

In light of the lack of in-service event, injury or disease 
related to diabetes mellitus, hearing loss, tinnitus, 
anxiety, or depression, the lack of competent medical 
evidence relating any current diabetes mellitus, hearing 
loss, tinnitus, anxiety or depression to any aspect of the 
veteran's active duty service, and the lack of evidence of 
manifestation of diabetes mellitus or hearing loss within one 
year of discharge from active duty service, the Board finds 
entitlement to service connection for diabetes mellitus, 
hearing loss, tinnitus, anxiety, and depression is not 
warranted.

Coronary Artery Disease, Stenosis of Carotid Artery, 
Shortness of Breath

The Board initially notes that the veteran complained of 
shortness of breath on several occasions during service, 
including on his July 1960 separation examination report.  
The veteran's service medical records show that he was 
diagnosed with bronchitis on at least two occasions.  
However, the veteran's service medical records are devoid of 
reference to coronary artery disease or stenosis of carotid 
artery complaints or diagnosis.  On clinical evaluation upon 
separation in July 1960, the veteran's lungs, chest, heart, 
and vascular system were found normal.  

Post-service medical records show complaints and diagnoses of 
coronary artery disease, stenosis of carotid artery and 
shortness of breath starting in approximately the mid 1980s.  
However, there is no competent medical evidence of record 
showing manifestation of any of these disorders within one 
year of discharge from active duty service or to relate the 
current coronary artery disease and stenosis to the veteran's 
active duty service.  The Board acknowledges that the veteran 
complained of shortness of breath during active duty service 
and that he has current complaints of shortness of breath.  
Nevertheless, the Board notes that the veteran's current 
shortness of breath has been attributed to his coronary 
artery disease, as explained above.  

In short, the veteran's current shortness of breath has been 
attributed to his coronary artery disease.  The medical 
evidence of record fails to show any coronary artery disease 
or stenosis of carotid artery during the veteran's active 
duty service, fails to relate any current coronary artery 
disease or stenosis of carotid artery to any aspect of the 
veteran's active duty service, and fails to demonstrate 
manifestation of stenosis of carotid artery or heart disease 
within one year of discharge from active duty service.  As 
such, entitlement to service connection for coronary artery 
disease, stenosis of carotid artery, or shortness of breath 
is not warranted.  

Eye Disability

The veteran's service medical records show that he had a 
refractive error upon entry into service and the veteran's 
current medical records continue to show a refractive error.  
For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  The 
veteran's service medical records fail to reflect any 
superimposed injury or disease of the eye, beyond the 
veteran's refractive error.  As such, entitlement to service 
connection for a refractive error of the eyes is not 
warranted.  

The Board acknowledges that the veteran appears to be arguing 
that he also has an eye disability which is secondary to his 
diabetes mellitus.  However, as the present decision denies 
entitlement to service connection for diabetes mellitus, 
there is no basis upon which to establish service connection 
for an eye disability as secondary to diabetes mellitus.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a compensable disability rating for pulmonary 
tuberculosis is not warranted.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is not warranted.

Entitlement to service connection for memory loss is not 
warranted.

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to exposure to herbicides, is not 
warranted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.

Entitlement to service connection for tinnitus is not 
warranted.  

Entitlement to service connection for an anxiety disorder is 
not warranted.

Entitlement to service connection for depression is not 
warranted.


Entitlement to service connection for coronary artery 
disease, to include as due to exposure to herbicides, is not 
warranted.

Entitlement to service connection for stenosis of carotid 
artery is not warranted.

Entitlement to service connection for shortness of breath is 
not warranted.

Entitlement to service connection for an eye condition is not 
warranted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


